Citation Nr: 1743293	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  10-05 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than February 28, 2017, for the grant of service connection for peripheral sensory neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James Wardell, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to April 1972.  He is a recipient of the Purple Heart.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions dated in November 2008 and March 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues on appeal were previously remanded by the Board in October 2015 in order to schedule the Veteran for a Board hearing, and again in June 2016.  The Veteran testified before the undersigned in a March 2016 Travel Board hearing, the transcript of which is included in the record.

The Board notes that in a March 2017 rating decision, the RO, in pertinent part, granted service connection for peripheral sensory neuropathy of the bilateral upper extremities (20 percent for the right upper extremity; 10 percent for the left upper extremity) and assigned an effective date of February 28, 2017-the date of the VA examination showing a diagnosis of the condition.  A supplemental statement of the case addressed why the Veteran is not entitlement to an effective date earlier than February 28, 2017; however, the issue was characterized as "[e]ntitlement to service connection for peripheral neuropathy of the left upper extremity as secondary to service-connected diabetes mellitus type II prior to February 28, 2017."  Considering that the issue pertains to the effective date of the award of service connection, the board has properly recharacterized the issue as listed above.


FINDINGS OF FACT

1. The severity, frequency, and duration of the Veteran's service-connected PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.

2. The date the Veteran's entitlement arose for his award of service connection for peripheral sensory neuropathy of the bilateral upper extremities is February 28, 2017.

3. The Veteran's hypertension did not have its onset during active service, did not manifest to a compensable degree within one year of service, is not causally or etiologically related to service, and is not caused or aggravated by service-connected diabetes mellitus, type II.

4. The evidence shows that the Veteran is precluded from all types of employment, either physical or sedentary, which would be consistent with his employment history and educational and vocational attainment, due solely to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The RO assigned the earliest possible effective date for the award of service connection for peripheral sensory neuropathy of the bilateral upper extremities.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3. The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

4. The criteria for the assignment of a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Increased Rating 

The Veteran contends that his service-connected PTSD is worse than what is contemplated by his current 50 percent rating.  The Veteran is currently in receipt of a 50 percent rating for the entire increased rating period on appeal, as explained in detail in the Board's previous remand.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted.

The Veteran's PTSD (currently rated at 50 percent disabling) is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. 

A total schedular rating of 100 percent is assigned when the condition results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.  The primary issue on this appeal is whether the overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a higher evaluation.  For the following reasons, the Board finds that the overall impairment caused by the Veteran's PTSD does not warrant a rating higher than 50 percent.

The Veteran underwent a VA examination in February 2008.  He was observed to have a clean general appearance, cooperative attitude, and normal affect.  His mood was good, his speech was unremarkable, and he was oriented as to person, time and place.  His thought process was unremarkable and he showed appropriate judgment and insight.  He had no delusions.  On a daily basis, he has frequent dreams and awakenings, which interferes with his sleep.  He notes that as long as he stays busy, he is able to "function ok."  He had no hallucinations, no inappropriate behavior or obsessive rituals.  There were no homicidal or suicidal ideations or episodes of violence.  He was able to maintain hygiene, and his memory was normal.  He did, however, experience hypervigilance, daily (mild) for a few minutes to an hour.  The examiner noted that he had PTSD signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  For example, the Veteran gets anxious at times, which sometimes affects concentration.  He tends to be controlling in relationships, but overall, he was functioning relatively well.  He was currently employed and on light duty secondary to back issues.  

Upon VA examination in December 2010, the Veteran was noted to have occasional decrease in work efficiency but with general satisfactory functioning.  His symptoms included nightmares, infrequent intrusive recollections, diminished interest, feelings of detachment, depressed mood, poor sleep, and feelings of worthlessness.  He was not currently working.  He was previously employed as a service technician and driver.

The Veteran reported that he was undergoing group therapy.  He learned some issues that he believes have improved his relationship with his wife.  He continued to be involved in the Veterans of Foreign Wars (VFW), and still engaged in karaoke at the VFW with his friends.  The Veteran has been married to his wife for 21 years and described his relationship as "good."  He has a good relationship with his children and grandchildren.  He has siblings with whom he keeps in touch with over email.  He also reported that he was an active member of the honor guard, but he had to stop because of the colonoscopy surgery and resulting complications.  He was able to watch television and help his wife with the grandchildren as much as possible.  He attended monthly VFW meetings and went an additional 3-4 times per month.  He mows the lawn and vacuums the floors.  Observations from the examiner appear to be unchanged from the February 2008 VA examination with the exception that the Veteran stated that he has passive suicidal ideations but no plan or intent.  He did not have any panic attacks.  

An April 26, 2012 VA Psychiatric Outpatient Note reveals that the Veteran's PTSD symptoms of panic attacks (more than once per week), intrusive thoughts (interfering with his ability to focus and understand complex tasks), hypervigilance, and depression interfered with him having relationships (i.e., avoids people, does not have friends, and seldom leaves his home) and doing productive work.  The examiner wrote that these social and occupational impairments lower his reliability and productivity.  

A May 2013 VA Psychiatric Outpatient Note shows poor sleep, nightmares, and anxiety.  He continues to be active in the VFW.  The mental status examination showed normal results, including no thoughts or plans to harm or kill self or others.  

The Veteran sought treatment in June 2013 from a private psychiatrist.  The examiner noted that the Veteran's PTSD has been getting worse over the years; he was only recently put on medications for anxiety and depression.  A couple of weeks ago, the Veteran had serious thoughts about wanting to kill himself and was on the verge of suicide prior to coming in for assessment.  In pertinent part, the Veteran was noted to have severe depression with associated insomnia and hypersomnia.  He had problems concentrating and paying attention to tasks; psychomotor retardation was observed.  He experienced feelings of hopelessness and impending doom.  He has had chronic dysthymia and multiple episodes of prolonged depression with suicidal ideations at times.  He had an inability to screen out environmental stimuli leading to avoidance and isolation.  Inability to concentrate led to mental sluggishness with increased intolerance of self and others.  He had suicidal ideas, but without intent or plan.  He had chronic anxiety with episodic worsening frequent panic attacks (unexpected) and outbursts of anger.  He had trouble staying or falling asleep.  He had social withdrawal due to anger and exaggerated hostility to unimportant irritants.  There were no manic symptoms.

Upon mental status examination, the Veteran was neatly dressed, but had poor eye contact and a frustrated attitude.  He had slow speech and restricted affect.  Cognitive functioning, thought process, and judgment appeared intact.  The examiner noted that the Veteran is unemployable due to PTSD and also due to medical problems.  

A June 2013 treatment note for a general doctor's visit reveals that the Veteran complained of anxiety (mostly related to colonoscopy procedure), insomnia, tearfulness, loss of interests, feeling worthless, easily distracted, with inability to concentrate and intrusive thoughts; he did not have suicidal ideations or planning.

An August 2013 treatment note for a general doctor's visit reveals that the Veteran was "feeling pretty good" and started working out at the YMCA with his spouse.  His chronic PTSD was noted to be stable and medicated.

A February 2014 treatment note for a general doctor's visit reveals that the Veteran has been able to volunteer at VFW doing some painting and light maintenance.  It was noted that he had attended PTSD groups in the past through VA, but his "experiences get kicked out" and made problems worse leading to avoidance of those groups and treatment providers in general.

The Veteran underwent a VA examination in December 2014 for the purpose of seeing if he had an additional psychiatric disability along with PTSD.  It was noted that the Veteran was able to maintain his adjustments and functioning without any psychiatric treatment including medication from 2005 to 2009.  His level of impairment associated with PTSD and depression appeared to be stable and had not increased in intensity or frequency from his last VA examination in 2010.

The Veteran submitted a Disability Benefits Questionnaire (DBQ) in September 2016 completed by the same private psychiatric that he sought treatment from in June 2013.  This psychiatric indicated that the Veteran was totally occupationally and socially impaired.  He indicated the Veteran's history of being hospitalized for PTSD shortly after being released from the Army, and he recently had a 12-week intensive treatment program for PTSD though VA, which had not resulted in improvement.  He has attempted suicide several times and has been hospitalized several times for suicide attempts; he was noted to have chronic suicidal thoughts.  On the DBQ, the psychiatric checked off various symptoms, to include near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, impairment of long and short term memory, difficulty understanding complex commands, difficulty understanding complex commands, obsessive rituals, and persistent hanger of hurting self or others.  He remarked, "[m]y heart goes out to this man who served with dignity and valor.  He suffered not only due to the experiences but due to complications of routine medical interventions that has resulted in physical suffering and infirmity.  Please support this serviceman in his request."

The Veteran underwent a VA examination in March 2017 in order to reconcile the results reported in the June 2013 DBQ and the Veteran's history of PTSD symptoms which did not match in severity.  This VA psychologist summarized the Veteran's social and occupational impairment with all mental diagnoses to be "[o]ccupational and social impairment with reduced reliability and productivity."  Upon review of the Veteran's medical and service history, the examiner noted that the Veteran was currently married since 1999 and was a current member of VFW and "helps out there."  He is involved in weekly volunteering activities with the Hernando County Veteran Services.  He and his wife enjoy karaoke.  The Veteran was the President of the VFW in the year prior; he is on the honor guard at the VFW.  The Veteran reported having friends through his VFW post and he helps raise money for their golf tournament.  The Veteran is a musician and used to play in a band, and now he plays his guitar at Cub Scout events.  

The Veteran stated that he was not currently working; his last employment ended in 2008.  He attributes this to his September 2007 colonoscopy, and he worked for Heritage Propane but he was no longer able to drive due to his diabetes.  He is in receipt of SSA benefits for his back, diabetes, and other conditions.

The VA examiner then summarized previous medical notes pertaining to psychiatric treatment at the VA from 2014 to 2016.  The Veteran has continuously been able to socialize, perform chores, and have an interest in watching television.  He had nightmares once per week and had intrusive thoughts at least 3 to 4 timers per year for a few minutes; he sleeps approximately 5 to 6 hours per night, generally uninterrupted.  See February 2015 VA Treatment Note.  He was considered a low risk for suicide.  He admitted to having 2 prior suicide attempts-one in 1988 and one in 2009 when he overdosed on pills; he did not have a concrete plan.  The Veteran also attended a family reunion in Canada.  He denied suicidal ideations, but continued to struggle with flashbacks and nightmares.  See September 2016 VA Treatment Note.

Upon mental status examination, the Veteran was found to be normal in each category, and without homicidal or suicidal ideations, with the following exception or notation.  His affect was anxious, blunted in range and appropriate to topic, based on demeanor and conversational content.  In terms of activities of daily living (ADLs), the Veteran's mental status/condition did not compromise his ability to complete all ADLs without assistance, such as feeding, grooming, bathing, walking etc.  He had no problems with managing finances, shopping, driving or handling public transportation, managing medication, and/or housework.

The Veteran provided testimony before the undersigned at his Board hearing.  He stated that he has been a danger to himself and others when he has days where it is "just out of control."  The Veteran also acknowledged that he was receiving SSA disability benefits for his back and diabetes and not for his psychiatric disability.

The Board has reviewed the medical and lay evidence of record and finds that the weight of the probative evidence of record demonstrates that the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more.  The Board recognizes that over the course of the appeal period, there have been moments where the Veteran's symptoms appeared worse than other times; however, at no point does his overall disability picture more nearly approximate the occupational and social impairment with deficiencies in most areas or the inability to establish and maintain effective relationships, as per the requirements of the 70 percent criteria.  

The Board will first address the examination reports from the Veteran's private psychiatrist.  See June 2013 Private Examination Report and September 2016 DBQ.  When considering the Veteran's psychiatric history for the period of the appeal, it is clear that the outliers in terms of symptoms (worsening) have been demonstrated in these two examination reports, both evaluated/signed by the Veteran's private psychiatrist.  The litany of symptoms reported to this psychiatrist and the severity of those symptoms are inconsistent with the other medical evidence of record, i.e., years of VA treatment records and VA examinations.  A comparison of the symptoms reported by the Veteran to the private psychiatrist indicates a degree of symptoms amplification that does not appear anywhere else in the record.  As such, there is some basis to diminish the credibility of such assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (evaluating credibility by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).

The Board also recognizes that there is further diminished probative value of the Veteran's private psychiatrist's findings because they are largely based upon the Veteran's self-reported symptoms and history.  This psychiatrist did not have the benefit of reviewing the Veteran's entire case file or relevant psychiatric history, to include the years of VA treatment that the Veteran has received for nearly a decade.  As such, in evaluating the severity of the Veteran's PTSD, the Board finds that the clinical findings of the other VA psychiatrists/psychologists and clinicians to be more probative than the findings of the Veteran's private psychiatrist, as these VA psychiatrists have had the benefit of continuous treatment and observation of the Veteran over the years.  These VA examiners have considered the Veteran's entire history and record in making their assessments.

As such, the probative evidence shows that the Veteran did not have any deficiencies with family relations, judgment, thinking or mood due to such symptoms as obsessional rituals, illogical, obscure or irrelevant speech patterns, near continuous panic (other than what was reported to his private psychiatrist, the Veteran has not had continuous panic attacks) or depression that affects his ability to function independently, appropriately, or effectively.  The Veteran does not have impaired impulse control, special disorientation, nor does he neglect hygiene.  He has not demonstrated the inability to establish and maintain effective relationships as discussed above. 

As for suicidal ideations, apart from the reports to his private psychiatrist, the Veteran essentially had one time during the appeal period where there was a passive attempt, without any intent or plan.  This incident, when considering the frequency and duration, does not itself provide an inability to establish and maintain effective relationships.  For the most part, the record shows that the Veteran has denied having suicidal and homicidal ideations and he was functioning appropriately.

In fact, over the course of the appeal period, the Veteran has maintained good family ties and social relationships; he is still married and has a good relationship with his wife, children, and grandchildren.  Also, he has been very involved in VFW, even taking on a leadership role as President for a year, and has routine social activities with friends and his wife.  

Occupationally, the record reflects that the Veteran's PTSD, especially after his colonoscopy procedure, has made him easily distracted or has made it hard for him to concentrate.  Furthermore, the Board notes the Veteran's hypervigilance and intrusive thoughts which are a frequent occurrence.  While it may make it difficult for the Veteran to establish and maintain effective work relationships due to his PTSD, these are symptoms that are accounted for in his 50 percent rating; the Veteran does not have deficiencies such as impulse, speech, and cognitive issues, to include memory problems, that would make him unable to maintain an effective work relationship.

Furthermore, the Veteran denied having delusions and hallucinations for the entire appeal period.  He was not a danger to himself or others, and there is no evidence that he had an inability to perform any ADLs.  He has not shown that he was ever disorientated to time or place or had memory loss so severe as to not recall names of relatives, his own occupation, or his own name.  In short, the Veteran's symptoms do not manifest either the 70 percent criteria or the impairment required for a 100 percent rating for the service-connected PTSD at any time during the period of the appeal.

For these reasons, the Board finds that the Veteran is not entitled to a disability evaluation in excess of 50 percent for PTSD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.

II. Effective Dates

As stated above, the RO did not grant service connection for peripheral sensory neuropathy of the bilateral upper extremities back to the date of claim for secondary service connection, which was submitted in August 2010.  See VA 21-4138 Statement in Support of Claim.  As such, it was not considered a full grant of the appeal sought and the issue has returned to the Board.  See March 2017 Supplemental Statement of the Case.

Upon considering the laws concerning the effective date of benefits, the Board agrees with the assignment with the February 28, 2017 effective date; an earlier effective date cannot be issued.

The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Generally, for the grant of entitlement to service connection, the effective date will be the date of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (2016). 

Here, entitlement arose when the Veteran was found to have underlying pathology of peripheral neuropathy of the bilateral upper extremities.  On the record, the March 3, 2017 examination demonstrates such a diagnosis.  However, as the RO has assigned the effective date to be the date of the medical opinion provided by the VA examiner (February 28, 2017), finding that it was at least as likely as not that the Veteran's peripheral neuropathy of the upper (and lower) extremities were the result of the Veteran's service-connected diabetes; the Board will not disturb the assignment of the February 28, 2017 effective date.  

As per effective date laws, the Veteran's effective date of service connection will be the date of claim or the date entitlement arose, whichever is later.  Here, February 28, 2017 is later than the date of claim for secondary service connection (August 2010).  An effective date earlier than February 28, 2017 cannot be assigned.

III. Service Connection

The Veteran avers that his hypertension is due to his service-connected diabetes mellitus, type II.  

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

"Hypertension" refers to persistently high arterial blood pressure.  For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  

Hypertension, as a cardiovascular-renal disease, is a "chronic disease" listed under 
38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

The record includes a valid diagnosis of hypertension.  See April 2009 VA examination.  Thus, the first element of service connection is met.  

For direct service connection, evidence of an in-service event must be demonstrated.  In this case, the service treatment records contain no complaints of, treatment for, or diagnoses of hypertension in service.  At separation from service, the Veteran's blood pressure was normal (100/80).  Thus, there is no in-service occurrence of hypertension in service or in the year following separation from service in April 1972.  The evidence first demonstrates hypertension on the record in 2008 (see VA treatment records indicating a diagnosis of essential hypertension).  As such, there is no in-service incurrence of hypertension, nor is there an event in service which the Veteran alleges to have caused his later diagnosed hypertension.  The claim for direct service connection and service connection based on presumptives for a chronic disease fail in this regard.  See 38 C.F.R. §§ 3.303(a); 3.303(b); 3.307; 3.309.

Switching to the theory of secondary service connection, the second element is met in that there is evidence of a service-connected disability (i.e., service-connected diabetes mellitus, type II) that the Veteran primarily avers as the cause of his hypertension.  See Wallin v. West, 11 Vet. App. 509, 512 (1998) (secondary service requires (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability).  

The crux of the matter concerns the third element-evidence of a nexus between the hypertension and the service-connected diabetes mellitus, type II.  The Board has considered the lay and medical evidence and finds that the most probative medical evidence of record shows no causal relationship or aggravation.

In this regard, a February 2017 VA examiner provided a medical opinion, ultimately finding no causation and no aggravation.  He wrote, in pertinent part:

Hypertension and type II DM frequently coexist probably due to underlying risk factors they have in common.  However, the fact that diabetes and hypertension commonly coexist does not establish a cause and effect relationship, because the vast majority of hypertension, both in diabetics and nondiabetics is essential (primary) hypertension, meaning there is no specific underlying causal condition . . . . 

[The VA examiner lists medical authority and lists known common heredity and physical risk factors.]

The Veteran's hypertension and diabetes were diagnosed about the same time in the 2008 timeframe.  Thus his diabetes did not cause his hypertension.  His private primary case clinic states that the veteran now has chronic kidney disease.  Tampa VA labs in [September] 2016 show normal BUN, Creatinine and EGFR levels.  He has had elevated microalbumin levels back to 2014.  He is being managed with an ace inhibitor medication and renal function appears to be stable.

His renal function can be influenced by both his hypertension and his diabetes.  An objective measure as to how much of an impact each condition may be having on the renal function cannot be measured.  The [N]ational Institute of Health states that diabetic nephropathy, which usually occurs after 15 years of diabetes appears to be an important cause of [h]ypertension.  This veteran has had diabetes since 2008 and his glucose levels have overall been well controlled.  His hypertension is likely had the most impact on the renal function.  

It is less likely however that the diabetes is having a direct measurable aggravating effect on the isolated [h]ypertension condition.  

On review, the Board finds that this February 2017 VA examiner rendered the most probative opinion of record.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this regard, having had access to the complete service and medical history of the Veteran, he considered the Veteran's military and post service history, which documented findings and treatments for both diabetes and hypertension, he considered the complete medical findings of record and rendered a medical opinion rooted in known medical principles as applied to the facts of the Veteran's case.  He addressed secondary service connection, to include causation and aggravation.  It is clear from his rationale that he found no connection between the hypertension and the diabetes mellitus, to include any chance of the hypertension having been permanently worsened from the diabetes mellitus.  This is clear when he explained how both diabetes and hypertension can coexist, but not be related to each other, such as in this Veteran's case; he provided clear medical rationale for his opinion.

The Veteran's lay statements as to the causal relationship between his hypertension and diabetes mellitus, type II, is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  His statements in this regard are not competent.  The Board finds that the probative value of the February 2017 VA examiner is of greater value than the Veteran's more general lay assertions as to the issue of causation and etiology.

For these reasons, the preponderance of the evidence is against the claim as the evidence is not at least in equipoise on all material elements of the claim, particularly the nexus element.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

IV. TDIU

The Veteran avers that his service-connected disabilities render him unable to work.  He last worked in July 2008 as a service technician and driver for Heritage Propane Company.  His highest level of educational attainment is a GED.  He is currently in receipt of SSA disability benefits for several disabilities, including diabetes mellitus and peripheral neuropathy, which are service-connected.
Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 4.16.  

Thus, full consideration must be given to "the effect of combinations of disability," as directed by 38 C.F.R. § 4.15.  Accordingly, the aggregate effect of multiple service-connected disabilities must be addressed.  Geib v. Shinseki, 733 F.3d 1350, 1353-54 (Fed. Cir. 2013); Floore, 26 Vet. App. at 376.  Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.  A personalized and individualized assessment must be made on the basis of medical and nonmedical evidence.  Todd v. McDonald, 27 Vet. App. 79 (2014).  The responsibility for making the ultimate TDIU determination is placed on the adjudicator and not a medical examiner.  Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381.

The Veteran is in receipt of compensable service connection for the following: PTSD (50 percent from September 8, 2007); diabetes mellitus, type II (20 percent from November 25, 2008); peripheral neuropathy of the right lower extremity as secondary to diabetes (20 percent from April 5, 2016); peripheral neuropathy of the left lower extremity as secondary to diabetes (20 percent from April 5, 2016); peripheral neuropathy of the upper right extremity as secondary to diabetes (20 percent from February 28, 2017); tinnitus (10 percent from May 21, 2004); residuals of temporomandibular joint dysfunction (10 percent from August 10, 2006); and peripheral neuropathy of the upper left extremity as secondary to diabetes (10 percent from February 28, 2017).  He meets the schedular requirements for consideration under 38 C.F.R. § 4.16(a).  The question is now whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

The Veteran has presented statements and testimony indicating that his service-connected disabilities alone render him unable to work.  SSA records show that the Veteran is receiving SSA disability benefits for his back, peripheral neuropathy, and diabetes mellitus (along with other nonservice-connected disabilities). 

Upon examination in March 2017, the VA examiner opined that the Veteran worked for a propane gas company and his duty was mostly involving driving a truck, and delivering and installing the gas tank.  Though he would be unlikely to resume his previous job due to his peripheral sensory neuropathy; his service-connected sensory neuropathy should not prevent him from having a light duty, sedentary occupation.  Upon another VA examination in March 2017, the examiner opined that, in summary, although his anxiety around other people, irritability, and concentration impatient may make it somewhat difficult for him to work around others, he was still able to effectively complete some work/tasks especially when in a solitary situation, as evidenced by his activities with VFW.  

The Board has considered the VA examiners' opinions and determined that given the Veteran's vocational history as a service mechanic and driver with no higher than a GED education level, it is not reasonable to expect that he would be able to engage in substantially gainful employment that is more than simply marginal employment given the aggregate effect of his multiple service-connected disabilities.

In any event, the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, as stated above, the Veteran was found disabled by the SSA because of several of his service-connected disability; he was unable to continue his job which was physical in nature because of his service-connected disabilities.  Also, the Veteran's service-connected PTSD makes it difficult for him to work well with others, thus making it difficult for him to perform the mental acts required by employment.

Therefore, the Board finds that the Veteran is precluded from all types of employment, either physical or sedentary, which would be consistent with his employment history and educational and vocational attainment.

In conclusion, resolving any doubt in the Veteran's favor, the evidence shows that he is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

An increased rating in excess of 50 percent for PTSD is denied.

An effective date earlier than February 28, 2017, for the grant of service connection for peripheral sensory neuropathy of the bilateral upper extremities as secondary to service-connected diabetes mellitus, type II is denied.

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II is denied.

A TDIU due to service-connected disabilities is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


